In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Turbow, J.), dated January 23, 2003, which, after a hearing pursuant to Family Court Act § 1027, granted the petitioner’s application to temporarily remove the subject child from the parents’ home and remand him to the care and custody of the petitioner Administration for Children’s Services.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the record discloses that she was not denied due process since the mother, through counsel, was permitted to present evidence on her own behalf at the hearing and was afforded the opportunity to cross-examine the witness (see Matter of New York City Commr. of Social Servs. [Jason C.] v Elminia E., 134 AD2d 501 [1987]; cf. Matter of Barbara R., 66 AD2d 800 [1978]; Matter of Herbert F. v Shew F., 56 AD2d 601 [1977]).
In light of the evidence presented that the mother failed to comply with the directives of the Family Court and neglected her four older children, the Family Court properly determined that the removal of the child Demetrius C. was necessary to avoid imminent risk to his life or health (see Family Ct Act § 1027 [a], [b]; § 1046 [a]; Matter of Nassau County Dept. of Social Servs. [Miranda H.] v Laquetta H., 191 AD2d 567 [1993]; Matter of Erika B., 268 AD2d 586 [2000]; cf. Matter of Lashawn G., 161 AD2d 712 [1990]).
The mother’s remaining contentions are without merit. Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.